United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-1554
                        ___________________________

                            United States of America

                                      Plaintiff - Appellee

                                        v.

                               Russell Dean Moore

                                   Defendant - Appellant
                                 ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                            Submitted: March 9, 2020
                               Filed: March 24, 2020
                                [Unpublished]
                                ____________

Before GRUENDER, ARNOLD, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      The district court1 sentenced Russell Dean Moore to 360 months’
imprisonment after he pleaded guilty to four federal offenses stemming from his


      1
        The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
actions during a high-speed chase involving a stolen vehicle. Moore appeals,
arguing his 360-month sentence is substantively unreasonable. We affirm.

       On April 6, 2016, officers with the Boone County, Missouri Sheriff’s
Department were dispatched to a residence in Columbia, Missouri, to investigate a
report of a stolen vehicle. The resident told the officers that her Jeep had been stolen
and that it contained multiple firearms and ammunition. Then, in the early morning
hours of April 7, 2016, another officer who had been notified about the stolen vehicle
observed it parked outside a truck stop in Columbia. As the officer approached the
vehicle on foot, Moore’s accomplice, Victoria Buol, suddenly sat up from the
passenger seat, immediately moved to the driver’s seat, and sped off. The officer
pursued the vehicle, which stopped briefly in the parking lot of the truck stop for
Moore to enter the passenger side. The vehicle again sped off, and the officer
pursued while calling for additional units to assist.

       During the chase, which spilled over into neighboring Callaway County,
Moore and Buol shot at police officers, drove into oncoming traffic, sped at upwards
of 100 miles per hour, fired at the passenger cab of a semi-truck with the driver
inside, and shot at a gasoline tanker truck. Moore and Buol eventually ran out of
gas and came to a stop, at which time multiple officers surrounded the vehicle and
ordered Moore and Buol to exit the vehicle. Buol complied and was taken into
custody, but Moore refused, claiming there was a bomb in the vehicle. Buol denied
this, and Moore eventually exited the vehicle and also was taken into custody. In a
post-Miranda interview, Moore admitted to having stolen the vehicle and to being
primarily responsible for the chase and resulting mayhem.

      Moore was indicted on six counts related to this chase, and he ultimately
pleaded guilty to four of them: two counts for destruction of a motor vehicle, each
of which carried a twenty-year statutory maximum, see 18 U.S.C. §§ 2, 33; one
count of being a felon in possession of a firearm, which carried a ten-year statutory
maximum, see 18 U.S.C. §§ 922(g)(1), 924(a)(2); and one count of possession of a
stolen firearm, which also carried a ten-year statutory maximum, see 18 U.S.C.


                                          -2-
§§ 922(j), 924(a)(2). The district court calculated a criminal history category of IV
and a total offense level of 31, resulting in an advisory sentencing guidelines range
of 151 to 188 months. At sentencing, the Government requested an upward variance
to 360 months based on, inter alia, the nature of Moore’s offenses and his
demonstrated lack of remorse. The district court granted this request and varied
upward, sentencing Moore to concurrent 240-month sentences on each of the
destruction-of-a-motor-vehicle counts set to run consecutive to concurrent 120-
month sentences on each of the firearm-related counts.

       Moore appeals, arguing only that this 360-month sentence is substantively
unreasonable in light of his mental health and substance abuse issues. We review
the substantive reasonableness of a sentence for abuse of discretion. United States
v. Watters, 947 F.3d 493, 496 (8th Cir. 2020). A sentencing court abuses its
discretion when it: (1) fails to consider a relevant factor under 18 U.S.C. § 3553(a)
that should have received significant weight; (2) gives significant weight to an
improper or irrelevant factor; or (3) considers only the appropriate factors but in
weighing those factors commits a clear error of judgment. United States v. Feemster,
572 F.3d 455, 461 (8th Cir. 2009) (en banc). In reviewing the sentence under this
“deferential” standard, we “take into account the totality of the circumstances,
including the extent of any variance from the Guidelines range.” Id. In considering
the reasonableness of the extent of a variance, we “must give due deference to the
district court’s decision that the § 3553(a) factors, on a whole, justify the extent of
the variance.” Id. at 461-62.

       Here, before imposing the sentence, the district court recognized its obligation
under § 3553 “to impose a sentence that is sufficient but not greater than necessary
to comply with the law.” It “recognize[d] the mental health issues” that Moore
argued militated in favor of a lesser sentence and noted they “play[] a role” but found
this factor was outweighed by Moore’s “depraved” behavior as well as his post-plea
statements and conduct through which he demonstrated no remorse for his actions.
The district court concluded the upward variance of roughly double the top end of
the guidelines range was warranted in order to promote respect for the law, protect


                                         -3-
law enforcement and the public, and deter this sort of “depraved and irresponsible
behavior.”

       We cannot say the district court abused its discretion in so concluding. See,
e.g., United States v. Hess, 742 F. App’x 149, 150-51 (8th Cir. 2018) (affirming an
upward variance to 360 months from the guidelines range of 151 to 188 months
based on “the brutality and depravity” of the conduct at issue as well as other § 3553
factors, notwithstanding “mitigating aspects” such as defendant’s health and
substance abuse issues); see also United States v. Bacon, 848 F.3d 1150, 1151-53
(8th Cir. 2017) (affirming an upward variance of twice the upper limit of the
guidelines range imposed after the district court considered the § 3553 factors).
“The district court’s choice to assign relatively greater weight to the nature and
circumstances of the offense” and to Moore’s unrepentant attitude than to his
“mitigating personal characteristics” was “well within the wide latitude given to
individual district court judges in weighing relevant factors.” See United States v.
Wisecarver, 644 F.3d 764, 774 (8th Cir. 2011) (internal quotation marks and
brackets omitted).

      Therefore, we affirm.
                      ______________________________




                                         -4-